Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 05/24/2021.	
Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
Claims 21-25 and 27-40 (on the elected species) have been examined on the merits.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 21-25 and 27-40 are rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Stock et al. (US 7,923, 041). 
A method of increasing exosomal BDNF (brain-derived neurotrophic factor) in blood of a mammal in need thereof comprising administering to the mammal a composition comprising the preparation of a coffee fruit is a whole coffee fruit extract and/or the preparation of a coffee fruit is an extract of a portion of a whole coffee that is formulated within a nutritional acceptable carrier within various claimed amount/ranges therein is claimed. 
Stock teaches a composition (a solid or liquid form such as beverage or a food or candy) comprising administered the same whole coffee fruit extract (please note that the fruit is the seed bearing structure-also please see the same whole coffee fruit extract in e.g. especially column 9 lines 58-67) and/or administering the same extract from the whole coffee (please note that the whole plant of the coffee reads upon the instantly claimed invention because the whole plant encompasses the portion of the husk or hull or mucilage of the plant-please see the “whole coffee” extract in especially Example 6 column 21 lines 52-54 and also in column 7 lines 20-23 and lines 31-36 and column 10 lines 61-66 and claims 1 and 3) and [please note that nutritional acceptable carrier could just be water] that appears to be exactly the same composition comprising the whole coffee fruit extract and/or an extract from the whole coffee and a nutritional acceptable carrier as the claimed invention since both the claimed invention’s composition and the cited reference of Shock’s composition comprising the whole coffee fruit extract and/or an extract from the whole coffee and a nutritional acceptable 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103. 
Also, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 21-23, 27-29, 31-33 e.g. of increasing exosomal BDNF(brain derived neurotrophic factor) in the blood) would be inherent upon such administration of the same claimed composition to a subject to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition) (see entire document including e.g. title, abstract, column 4 lines 48-50, column 9 lines 58-67 and column 10 lines 2-15 and Example 6 column 21 lines 52-54 and also in column 7 lines 20-23 and lines 31-36 and column 10 lines 61-66 and claims, especially claims 1 and 3).  Moreover, the adjustment of a particular conventional working condition therein (e.g. determining suitable amounts/concentrations of each active ingredient within the claimed method’s composition, the dosage and the form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Response to Arguments
	Applicant’s arguments presented on May 24, 2021 have been carefully considered but are not deemed persuasive. 
Applicant argues that the Office cites to Stock column 4 lines 48-50 for disclosure of a coffee fruit.  However, Stock’s disclosure relates to coffee beans-not coffee fruit as used in the present application.  Stock refers to the coffee bean as the “fruit of the coffee tree.”  But Stock has no disclosure relating to any portion of the fruit surrounding the bean.  Col. 9:17-18. Stock consistently refers to coffee beans when discussing coffee fruit. 
However, Examiner disagrees with Applicant’s argument because Examiner still maintains that cited reference of Stock reads upon the claimed invention’s composition comprising the preparation of a coffee fruit is a whole coffee fruit extract and/or the preparation of a coffee fruit is an extract of a portion of a whole coffee that is formulated within a nutritional acceptable carrier to be administered to a subject/mammal in need thereof to enhance cognitive function and/or to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition).  For example, Stock teaches a composition (a solid or liquid form such as beverage or a food or candy) comprising administered the same whole coffee fruit extract (please note that the fruit is the seed bearing structure-also please see the same whole coffee fruit extract in e.g. especially column 9 lines 58-67) and/or administering the same extract from the whole coffee (please note that the whole plant of the coffee reads upon the instantly claimed invention because the whole plant encompasses the portion of the husk or hull or mucilage of the plant-please see the whole coffee extract in especially Example 6 column 21 lines 52-54 and also in column 7 lines 20-23 and lines 31-36 and column 10 lines 61-66 and claims 1 and 3) and [please note that nutritional acceptable carrier could just be water] that appears to be exactly the same composition comprising the whole coffee fruit extract and/or an extract from the whole coffee and a nutritional acceptable carrier as the claimed invention since both the claimed invention’s composition and the cited reference of Shock’s composition comprising the whole coffee fruit extract and/or an extract from the whole coffee and a nutritional acceptable carrier are used for the same intended purpose to be administered to a subject/mammal in need thereof to enhance cognitive function and/or to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition). Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112. 01(II)).
Moreover, Applicant argues that Stock does not mention any effect of the extract on the presence of the exosomal brain derived neurotrophic factor or its cognitive benefits.  The Office appeared to have erroneously concluded that the coffee bean extract of Stock should have the same chemical composition as the coffee fruit compositions of the present invention and therefore should cause the same effect of increasing blood levels of exosomal brain derived neurotrophic factor. Furthermore, Applicant argues that without understanding of the critical role of the components of the whole coffee fruit other than the coffee beans (including pulp, husk, hull, and/or mucilage) and without knowing their effect and specific dosage on increasing the blood level of exosomal brain derived neurotrophic factor, a person skilled in the art would not be motivated or taught by Stock to make the product of the present invention in a form suitable for increasing exosomal BDNF. Thus, for at least these reasons, the cited reference fails to teach or suggest any aspect of independent claim 21, and Applicant respectfully requests the above rejection be withdrawn.  The rejection of claims 22-25, 27-40 should also be withdrawn at least due in part to their dependence on claim 21. 
However, Examiner disagrees with Applicant’s argument because since Stock teaches a composition (a solid or liquid form such as beverage or a food or candy) comprising administered the same whole coffee fruit extract (please note that the fruit is the seed bearing structure-also please see the same whole coffee fruit extract in e.g. especially column 9 lines 58-67) and/or administering the same extract from the whole coffee (please note that the whole plant of the coffee reads upon the instantly claimed invention because the whole plant encompasses the portion of the husk or hull or mucilage of the plant-please see the whole coffee extract in especially Example 6 column 21 lines 52-54 and also in column 7 lines 20-23 and lines 31-36 and column 10 lines 61-66 and claims 1 and 3) and [please note that nutritional acceptable carrier could just be water] that appears to be exactly the same composition comprising the whole coffee fruit extract and/or an extract from the whole coffee and a nutritional acceptable carrier as the claimed invention since both the claimed invention’s composition and the cited reference of Shock’s composition comprising the whole coffee fruit extract and/or an extract from the whole coffee and a nutritional acceptable carrier are used for the same intended purpose to be administered to a subject/mammal in need thereof to enhance cognitive function and/or to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition), Examiner still maintains that that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 21-23, 27-29, 31-33 e.g. of increasing exosomal BDNF(brain derived neurotrophic factor) in the blood) would be inherent upon such administration of the same claimed composition to a subject to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition).  Moreover, the adjustment of a particular conventional working condition therein (e.g. determining suitable amounts/concentrations of each active ingredient within the claimed method’s composition, the dosage and the form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655              


/MICHAEL BARKER/Primary Examiner, Art Unit 1655